Citation Nr: 0842956	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  97-26 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pellagra.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
avitaminosis and malnutrition, to include optic atrophy 
associated with malnutrition.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
anxiety disorder.

4.  Entitlement to an initial compensable evaluation for 
beriberi.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran had Filipino Army service from December 1941 to 
August 1942, recognized Guerilla service from February 1945 
to October 1945, and Regular Philippine Army service from 
October 1945 to June 1946.  He was confined as a prisoner of 
war (POW) from April 1942 to August 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).  

In an August 2001 decision, the Board referred the issues 
stated on the cover page of this decision to the RO, as they 
had not been certified for appellate review and were not 
found by the Board to be within its jurisdiction at that 
time.  The veteran appealed the August 2001 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In a June 2003 Order and Judgment, the Court affirmed the 
August 2001 Board decision regarding the issue that had been 
decided, but vacated the part of the Board decision that had 
only "referred" the issues currently on appeal to the RO 
for "appropriate action, as warranted."  The Court noted 
that the veteran had previously claimed service connection in 
1995 for the disabilities cited on the cover page of this 
decision, that the RO had failed to adjudicate these issues, 
and that the veteran had submitted a notice of disagreement 
in response to the RO's failure to do so.  The Court then 
found that, as a result of the veteran's notice of 
disagreement, the Board had jurisdiction of these issues 
pursuant to Manlicon v. West, 12 Vet. App. 


238, 240-41 (1991).  As such, the Court held that remand of 
the issues, rather than "referral," was appropriate.  

Although the Court found that these issues had been raised by 
the veteran but not adjudicated by VA, and that thereafter 
the veteran filed a notice of disagreement as to VA's failure 
to address these claims, the RO did in fact address these 
claims in a February 1998 rating decision and provided notice 
to the veteran of its determination.  As the 1995 notice of 
disagreement referred to by the Court was a disagreement for 
VA's failure to address claims raised, the 1998 rating 
decision which addressed these issues satisfied the veteran's 
claim for VA's failure to address claims raised in full and 
therefore, a statement of the case as to the issue of VA's 
failure to address the issues was not warranted.  See 
38 C.F.R. § 19.26 (2008).

Nevertheless, in April 1998, the veteran submitted a notice 
of disagreement to the February 1998 rating decision which 
denied his claims for service connection for pellagra, 
avitaminosis with malnutrition, and anxiety, and granted 
service connection for beriberi and assigned a noncompensable 
evaluation, effective from April 3, 1995.  An August 1999 
rating decision confirmed and continued the findings of the 
February 1998 rating decision, and in September 1999, the 
veteran submitted a statement indicating his desire to 
continue his appeal.  In May 2001, the RO issued a statement 
of the case which did not specify a time limit for submission 
of a substantive appeal.  In August 2001, the veteran's 
representative submitted a brief which listed the issues 
currently on appeal.  In a remand dated in February 2004, the 
Board construed the August 2001 statement from the veteran's 
representative as a timely appeal of the issues that are the 
subject of this decision.  Beyrle v. Brown, 9 Vet. App. 24, 
28 (1996).

The issues of whether new and material evidence was submitted 
to reopen the claims of entitlement to service connection for 
pellagra, avitaminosis and malnutrition, to include optic 
atrophy associated with malnutrition, and an anxiety disorder 
are addressed in the remand portion of the decision below, 
and are again remanded to the RO via the Appeals Management 
Center in Washington, D.C.



FINDING OF FACT

The medical evidence of record does not show active beriberi 
or any residual of beriberi.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
beriberi have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6314 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for beriberi, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a post-remand 
re-adjudication of the veteran's claim, a May 2001 statement 
of the case, January 2005 and January 2008 supplemental 
statements of the case, and July 2005 and June 2008 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran has been provided with several VA examinations during 
the course of this appeal.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for the disability.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Fenderson, 12 Vet. App. at 126.

By a February 1998 rating decision, service connection for 
beriberi was granted and a noncompensable evaluation was 
assigned under C.F.R. § 4.88b, Diagnostic Code 6314, 
effective April 3, 1995.  In April 1998, the veteran filed a 
notice of disagreement regarding the evaluation.  In August 
1999, the RO issued another rating decision denying a 
compensable evaluation for his service-connected beriberi, 
and in September 1999, the veteran submitted a statement 
indicating his continued disagreement.  The RO issued a 
statement of the case in May 2001, and the veteran's claim 
was perfected in August 2001.  In February 2004, the Board 
remanded this case for further development.  In January 2005, 
the RO issued a supplemental statement of the case, and the 
case was returned to the Board.  In June 2005, the Board 
again remanded this case for further development.  The RO 
issued supplemental statements of the case in January 2008 
and July 2008, and the case was again returned to the Board.

In a January 1986 Former POW Medical History form, the 
veteran reported complaints of difficulty walking due to 
weak, painful, and stiff knees, heavy legs, and an unsteady 
body.  He indicated that his feet were weak and felt hot like 
they were burning.  He also noted weakness in his arms and 
hands, and numbness and pain in his fingers.  He reported 
feeling nervous most of the time and difficulty speaking.

In March 1986, the veteran underwent a VA examination.  The 
report notes the veteran's complaints of dizziness, 
imbalance, lower extremity weakness, and knee stiffness.  The 
veteran reported that he consulted a physician who told him 
that he was suffering from beriberi.  After performing a 
physical examination, the VA examiner concluded that 
"[b]eriberi [was] not evident in this exam."  The VA 
examiner further indicated that there was no medical evidence 
of the current existence of any disability resulting from 
nutritional deficiencies, forced labor, or inhumane treatment 
while the veteran was a POW.

In an August 1995 Former POW Medical History form, the 
veteran reported difficulty walking due to weakness in his 
legs and knees which often stiffen and tremble.  He also 
noted impaired speech and difficulty swallowing food and 
drinks.

In March 2007, the veteran underwent a VA examination for 
nutritional deficiencies.  The report notes the veteran's 
complaints of fever, fatigue, arthralgia, and chills; dry and 
itchy skin; genitourinary symptoms; shortness of breath; 
memory loss; numbness of the right and left leg; decreased 
visual acuity; bilateral hearing loss; painful and difficult 
swallowing; swollen, stiff, and painful knees and ankles; and 
difficulty walking.  Physical examination revealed the 
veteran's overall appearance and state of nutrition to be 
normal.  There were no findings of malnutrition, anemia, 
Asiatic cholera, leishmaniasis, leprosy, avitaminosis, 
pellagra, brucellosis, melioidosis, Lyme disease, systemic 
lupus erythematosus, lymphatic filariasis, bartonellosis, 
plague, relapsing fever, rheumatic fever, syphilis, or scrub 
typhus.  With regard to beriberi, the report notes 
"[i]ndication of heart disease, including ischemic heart 
disease or [congestive heart failure]."  The VA examiner 
concluded, however, that the disease was not currently 
present or active.  The diagnosis was "no residual evidence 
of pelagra [sic], avitaminosis and malnutrition."  With 
regard to the question of what the effects of the problem on 
occupational activities was, the VA examiner noted "malaria, 
dysentery, beriberi."

In May 2008, the veteran underwent another VA examination for 
nutritional disabilities.  The veteran denied weight loss 
since the last VA examination, and noted that his appetite 
was good.  Physical examination revealed no findings of 
avitaminosis, beriberi, or pellagra.  There were also no 
signs of jaundice or anasarca.  The diagnosis was "[h]istory 
of beriberi, no clinical manifestations at present."

Other VA examination reports from March 2007 and May 2008 
also reveal diagnoses of peripheral neuropathy; amyotropic 
lateral sclerosis; infarct of the lacunar, left, basal 
ganglia, and frontal lobe; arteriosclerotic heart disease; 
occasional premature ventricular contractions; first degree 
atrioventricular block; old anteroseptal wall myocardial 
infarction; concentric left ventricular hypertrophy with 
segmental wall motion abnormality; negative inspiratory 
force; FC 2-B; hypertensive vascular disease; and 
hypertensive atherosclerotic cardiovascular disease.

Beriberi is rated as 30 percent disabling when the disease is 
active and there is peripheral neuropathy with absent knee or 
ankle jerks and a loss of sensation, or; with symptoms such 
as weakness, fatigue, anorexia, dizziness, heaviness and 
stiffness of the legs, headache, or sleep disturbance.  38 
C.F.R. § 4.88b, Diagnostic Code 6314.  A 60 percent 
evaluation is warranted when the disease is active and there 
is cardiomegaly, or; with peripheral neuropathy with footdrop 
or atrophy of the thigh or calf muscles.  Id.  Beriberi is 
rated as 100 percent disabling when the disease is active and 
there is congestive heart failure, anasarca, or 


Wernicke-Korsakoff syndrome.  Id.  Residuals may be assigned 
a lower percent evaluation under the appropriate body system.  
Id. 

The Board finds that an initial compensable evaluation for 
beriberi is not warranted in this case.  There is no medical 
evidence that the veteran's service-connected beriberi has 
been active at any time since service discharge.  In 
addition, there is no medical evidence of any residual effect 
of the veteran's service-connected beriberi.  While the March 
2007 VA examiner found that there may have been an indication 
of heart disease related to the veteran's beriberi, including 
ischemic heart disease or congestive heart failure, the VA 
examiner made no finding that the veteran's beriberi was 
active at that time.  Further, the examination report does 
not contain a clear diagnosis of beriberi, and 
atherosclerotic heart disease has been granted a service 
connection and assigned a separate evaluation.  In addition, 
although there is evidence of peripheral neuropathy of the 
lower extremities and the veteran has complained of 
difficulty walking due to numbness and weakness of the lower 
extremities, peripheral neuropathy of the lower extremities 
has been granted service connection and assigned a separate 
evaluation.  As a result, considering these symptoms in the 
adjudication of the veteran's service-connected beriberi 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2008); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Accordingly, as there is no medical evidence that the 
veteran's beriberi is active or has been active at any time 
since service connection was granted, and because there is no 
medical evidence of any current residuals of the veteran's 
service-connected beriberi, an initial compensable evaluation 
for beriberi is not warranted.  

The Board has also considered the issue of whether the 
veteran's beriberi presents an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the schedular evaluations in this 
case are not inadequate.  A compensable rating is provided 
for certain manifestations of the service-connected beriberi 
but the medical evidence reflects that those manifestations 
are not present in this case.  Thun v. Peake, 22 Vet. App. 
111 (2008).  Moreover, the evidence does not show that the 
veteran's beriberi markedly interferes with employment, nor 
does it warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of any additional 
factors, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating or failure to 
document its consideration did not prejudice the veteran.

The presently assigned noncompensable disability evaluation 
accurately depicts the severity of the veteran's beriberi as 
contemplated by the Schedule for the entirety of the rating 
period on appeal, and there is no basis for higher staged 
ratings at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see Fenderson, 12 
Vet. App. at 119; see also Massey, 7 Vet. App. at 208 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for beriberi is denied.


REMAND

By a June 2005 Board remand, the RO was instructed to provide 
notification and development pursuant to the VCAA with 
respect to the veteran's claims to reopen the issues of 
entitlement to service connection for pellagra, avitaminosis, 
and an anxiety disorder.  The June 2005 Board remand also 
noted that the regulation regarding new and material evidence 
was amended, but that the amendment to 38 C.F.R. § 3.156(a) 
applied only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Because the veteran's 
claims to reopen were filed in April 1995, the regulation for 
new and material evidence in effect prior to August 29, 2001 
is applicable to the veteran's claim.  Compare 38 C.F.R. § 
3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2008).  

The Board finds that the RO failed to provide the veteran 
with adequate notice concerning his claims to reopen.  In a 
July 2005 letter, the RO notified the veteran that it was 
working on his claims to reopen, and provided the veteran 
with the amended version of the new and material evidence 
regulation in effect after August 29, 2001.  In a January 
2008 supplemental statement of the case, the RO again 
provided the amended definition of new and material evidence 
in effect after August 29, 2001, and adjudicated the 
veteran's claims to reopen under that amended regulation.  In 
July 2008, the RO issued another supplemental statement of 
the case, which provided the veteran with the amended 
regulation for new and material evidence in effect after 
August 29, 2001.  In addition, the RO again adjudicated the 
veteran's claims to reopen under that amended regulation.  
Accordingly, the RO's July 2005 letter did not provide the 
veteran with notice of the proper standard that governs his 
claims to reopen.  In addition, in both the January 2008 and 
the July 2008 supplemental statements of the case, the RO 
applied the incorrect version of the regulation defining new 
and material evidence.

As the RO failed to provide proper notification pursuant to 
the VCAA with respect to the veteran's claims to reopen the 
issues of entitlement to service connection for pellagra, 
avitaminosis, and an anxiety disorder by failing to provide 
the veteran with the law and regulations pertinent to his 
claims to reopen, this case must again be remanded for such 
notice.  RO compliance with remand directives is not optional 
or discretionary and the Board errs as a matter of law when 
it fails to ensure remand compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In addition, remand is also required for compliance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in new and material evidence cases, the veteran must be 
notified of the elements of service connection on which the 
claim was previously denied, and be given notice that he must 
submit evidence specifically relating to such elements.  The 
veteran was not provided notice of the elements of service 
connection on which his claims were previously denied or 
notice that he must submit evidence specifically relating to 
such elements.  Accordingly, remand is also required for 
notice in compliance with Kent.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice to the 
veteran of what information or evidence is 
needed in order to substantiate his claims 
on appeal, and it must assist the veteran 
by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
This notice must also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a) (2001) and must provide 
the veteran with notice of the prior 
version of the regulation on new and 
material evidence which was in effect 
prior to August 29, 2001 and at the time 
that he filed his claims to reopen.  
Specifically, the veteran must be informed 
that, as applied to his claims, new and 
material evidence is evidence not 
previously submitted to agency decision 
makers which bears directly and 
substantially upon the specific matter 
under consideration; which is neither 
cumulative nor redundant, and which, by 
itself or in connection with evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received, the claims on 
appeal must be readjudicated.  When 
readjudicating the claims, the RO must 
apply the version of the regulation on new 
and material evidence pertinent to claims 
filed before August 29, 2001.  Thereafter, 
if any of the veteran's claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

3.  FINALLY, THE BOARD NOTES THAT THE 
APPELLANT IS 89 YEARS OF AGE.  Hence, this 
claim must be afforded expeditious 
treatment by the RO.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


